REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 17, fig. 1 and 5 of Choi (US 7,190,203) teaches a buffer circuit, comprising: a pause detector [510] configured to receive an input signal [inp,inn] and to generate a pause signal [clk,clkb] which indicates whether the input signal is in a toggle state or a pause state (as determined by reset signal); and an output signal controller [520] configured to generate an output signal [OUT1,OUT2] (col. 7, lines 28-37) based on the input signal and controlling a duty cycle of the output signal according to the pause signal. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, based on the pause signal, an output ratio which is a size ratio of an activated pull-up device to an activated pull-down device among pull-up devices and pull-down devices included in the output signal controller.
Regarding claims 2-16 and 18-20, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIBIN CHEN/Primary Examiner, Art Unit 2896